Title: From Thomas Jefferson to Thomas Burke, 30 June 1771
From: Jefferson, Thomas
To: Burke, Thomas


                    
                        Dear Sir
                        Albemarle June 30. 177[1].
                    
                    The case of Plume v. Portlock now lies at the Rules in danger of a dismission for want of a declaration. Mr. Blair directed me to apply to you for instructions in this matter. Your favor herein will oblige Dr. Sir Your friend and servt.,
                    
                        Th: Jefferson
                    
                    
                        P. S. On looking further into the Rule docket I find myself referred to you also for instructions to draw the bill in McVee v. Wilson. I have Wilson’s bond to McVee.
                    
                